 1                             UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Joshua Roberts,                                   Case No.: 2:18-cv-649-APG-NJK

 4                           Plaintiff,              ORDER

 5 v.                                                (ECF No. 70)

 6 Las Vegas Metropolitan Police Department,
    et al.,
 7
                               Defendants.
 8
            The defendants filed a proposed pretrial order. ECF No. 70. Local Rule 16-3)(b) requires
 9
   a joint proposed pretrial order. The defendants’ filing includes no input from the plaintiff, nor
10
   does it state whether a discussion of the proposed order was held or attempted as required by
11
   Local Rule 16-3(b). The defendants’ proposed pretrial order (ECF No. 70) is DENIED. The
12
   parties are to confer and file a joint proposed pretrial order by December 6, 2019. If it is not
13
   possible to file a joint proposed pretrial order, the parties shall file briefs explaining why.
14
            Dated: October 31, 2019.
15
                                                           ________________________________
16                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
